Citation Nr: 0203727	
Decision Date: 04/24/02    Archive Date: 05/02/02	

DOCKET NO.  99-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to March 31, 2000, for 
the grant of a total disability rating based upon individual 
unemployability as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970. 

This matter arises from a rating decision rendered in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  Therein, entitlement 
to individual unemployability as a result of 
service-connected disability was granted effective March 31, 
2000.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

The claims folder indicates that the veteran applied for a 
total disability rating based upon individual unemployability 
as a result of his service-connected disabilities on a number 
of occasions.  His claim for this benefit was denied by a 
rating dated January 1999.  The veteran submitted a notice of 
disagreement, and the RO issued him a statement of the case 
in November 1999.  The veteran then submitted a substantive 
appeal in December of that year.  During the appellate 
process, the RO again considered this issue, and by rating 
dated August 29, 2001, granted the benefit sought.  The case 
then was certified to the Board of Veterans' Appeals, 
notwithstanding that the benefit sought on appeal had been 
granted.  The veteran's representative then submitted a 
statement dated January 29, 2002, wherein disagreement with 
the assigned effective date of the grant of a total 
disability rating based upon individual unemployability was 
expressed.  However, the veteran has not been furnished a 
statement of the case regarding the laws and regulations 
governing the effective date of the grant of benefits and the 
reasons and bases underlying the RO's decision to choose the 
date from which the benefit was assigned.  The veteran must 
be furnished this information, and be given the appropriate 
period in which to submit his substantive appeal, in order to 
ensure that he is accorded due process of law.  

Moreover, because a notice of disagreement has been 
submitted, the Board has jurisdiction over this issue, 
pending the issuance of a statement of the case to the 
appellant and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The appellant should be furnished a 
statement of the case regarding the laws 
and regulations governing the effective 
date of the RO's grant of a total 
disability rating based upon individual 
unemployability in this case.  The 
statement of the case should also include 
the reasons and bases for the RO's 
decision to grant this benefit effective 
March 31, 2000.

2.  The veteran and his representative 
should be given the appropriate time 
period in which to respond.  If, and only 
if, the appellant submits a timely 
substantive appeal regarding the issue of 
the effective date for the grant of a 
total disability rating based upon 
individual unemployability, then the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND  is to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

